08/06/2021



                                                                                   Case Number: DA 21-0281
         IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  No. DA 21-0281


IN THE MATTER OF:

G.C.,

         Youth in Need of Care.


                                     ORDER


         Upon consideration of Appellant Father’s motion for extension of

time, and good cause appearing therefore, Appellant is granted an extension

of time until September 20, 2021, to prepare, serve, and file the Opening

Brief.

         No further extensions will be granted.




                                                                         Electronically signed by:
                                                         Grant of Extension of Mike
                                                                               Time McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              August
                                                                            PAGE   1 6 2021